internal_revenue_service number release date index number -------------------------------------------------------- ---------------------------------- ------------------ ------------------------------- ---------------------------------- department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b9 - plr-145213-03 date date taxpayer date spouse legend dollar_figurex dollar_figurey date year date date year irrevocable_trust accountant --------------------- -------------------------- ----------------------- ----------------- --------------------- -------------------------- --------------------------------------------- ------------------------ ---------------- ----------- -------------------- ------- ---------------- ---------------------- ------------ ------- ------- year date date law firm ---------------- -------------------------- -------------------------- ----------------------------------- accountant this is in response to your letter dated date requesting an extension of plr-145213-03 dear ------ --------- time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make late allocations of taxpayer’s generation-skipping_transfer gst tax exemption taxpayer and spouse created irrevocable_trust for the benefit of their children and more remote descendants such amount or amounts of the net_income and principal or both as the trustee may determine to be necessary to provide for the support maintenance health and education of taxpayer and spouse’s descendants after taking into consideration all other funds available to those individuals of taxpayer and spouse shall be divided in a manner to create one share for each then living child and one share for the then-living descendants of any deceased child of taxpayer and spouse each share created for a child of taxpayer and spouse shall be held in further trust in accordance with article each share created for the descendants of any deceased child shall be divided into further shares by representation each share created for a descendant of a deceased child shall be held in further trust in accordance with article sec_2_1 of irrevocable_trust provides in part that the trustee may distribute sec_2 provides that the trust shall terminate upon the death of the survivor sec_2 provides that upon termination of the trust the remaining trust estate the facts and representations submitted are summarized as follows on date sec_3_2 provides that after the descendant reaches the age of thirty-five sec_3_3 provides that the trustee may distribute such amount of principal to sec_3_7 provides in part that the trust shall terminate upon the death of the plr-145213-03 sec_3_1 provides that whenever property becomes subject_to distribution under article for a child or more remote descendant of taxpayer and spouse the trustee shall hold such property as a separate trust for such descendant years the trustee shall distribute one-third of the net_income of the trust received after that date to him or her after the descendant reaches the age of forty years the trustee shall distribute two-thirds of the net_income of the trust received after that date to him or her after the descendant reaches the age of forty-five years the trustee shall distribute all of the net_income of the trust received after that date to him or her any net_income that is not required to be distributed may be distributed to the descendant as the trustee may determine to be necessary to provide for the descendant’s support maintenance health and education the descendant as the trustee may determine to be necessary to provide for the descendant’s support maintenance health and education descendant or at the end of the perpetuities period whichever occurs first sec_3_8 provides in part that if the trust terminates upon the death of the descendant the remaining trust estate shall be disposed of as the descendant may appoint pursuant to a special testamentary_power_of_appointment his or her special testamentary_power_of_appointment over the trust property any property not effectively disposed of by such exercise shall be divided into shares for such descendant’s then-living descendants by representation portion of their federal gst_exemption to the property initially transferred to the trust so that each trust share subsequently created will be exempt from the gst tax if additional contributions are made to the trust taxpayer and spouse intend that their remaining gst exemptions be allocated to such property if for any reason the value of the property transferred to the trust exceeds taxpayer’s and spouse’s available gst exemptions or is otherwise not exempt from the gst tax the trustee shall divide any separate trust held under the trust agreement into two separate trusts so that the gst tax inclusion_ratio for each such trust will be either zero or one the first such trust shall be designated as gst exempt and the second as gst nonexempt any gst nonexempt trust shall have terms identical to those of the gst exempt trust from which it was divided except the beneficiary of the nonexempt trust shall have a testamentary sec_3_9 provides in part that to the extent the descendant does not exercise sec_11 provides that it is taxpayer’s and spouse’s intention to allocate a on date taxpayer and spouse transferred cash in the amount of dollar_figurex to on date taxpayer and spouse funded irrevocable_trust with cash in the plr-145213-03 general_power_of_appointment over the trust assets remaining at the time of the beneficiary’s death amount of dollar_figurex they retained accountant to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year the returns reflected taxpayer’s and spouse’s intention to treat the date transfer as being made one-half by each pursuant to sec_2513 although accountant reported the transfer to irrevocable_trust on each return he inadvertently failed to allocate any of taxpayer’s or spouse’s gst_exemption to that transfer irrevocable_trust on date taxpayer transferred an additional dollar_figurey to irrevocable_trust accountant subsequently prepared taxpayer’s and spouse’s gift_tax returns for year both returns reflected taxpayer’s and spouse’s intention to treat the date and the date transfers to irrevocable_trust as being made one-half by each pursuant to sec_2513 although accountant reported the date and date transfers to irrevocable_trust on the returns he inadvertently failed to allocate any of taxpayer’s gst_exemption to those transfers irrevocable_trust taxpayer and spouse engaged accountant to prepare their form sec_709 for year the returns reflected taxpayer’s and spouse’s intention to treat the date transfer as being made one-half by each pursuant to sec_2513 however accountant inadvertently failed to allocate any of taxpayer’s or spouse’s gst_exemption to that transfer taxpayer died on date survived by spouse and their three children spouse in her capacity as personal representative of taxpayer’s estate engaged law firm to assist her with estate administration matters the attorneys at law firm later discovered that none of taxpayer’s gst_exemption had been allocated to the year year or year transfers to irrevocable_trust accordingly taxpayer’s estate now requests an extension of time under sec_2642 and sec_301_9100-3 to make allocations of taxpayer’s gst_exemption to the year year and year transfers to irrevocable_trust effective as of the dates of the original transfers skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation sec_2631 provides that for purposes of determining the inclusion_ratio sec_2601 imposes a tax on every generation-skipping_transfer a generation- on date taxpayer and spouse transferred cash in the amount of dollar_figurex to sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2632 provides that any allocation by an individual of his or her gst plr-145213-03 under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return an allocation of gst_exemption to a_trust is void to the extent the amount of the allocation exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion ration shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an sec_2642 provides generally that the secretary shall by regulation notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_2642 provides that in determining whether to grant relief the requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-145213-03 allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election transfers made by taxpayer and spouse to irrevocable_trust in year year and year we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for spouse in her capacity as the personal representative of taxpayer’s estate to make allocations of taxpayer’s gst_exemption to the year year and year transfers to irrevocable_trust the allocations will be effective as of the dates of the transfers to irrevocable_trust and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose all allocations of taxpayer’s gst exemptions should be made on supplemental based on the facts submitted and the representations made with respect to the sec_301_9100-3 provides that a taxpayer is deemed to have acted in accordance with the power_of_attorney on file with this office a copy of this except as specifically ruled herein we express or imply no opinion on the federal plr-145213-03 tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to irrevocable_trust letter is being sent to the taxpayers provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copies of letter copy for purposes
